Title: From Thomas Jefferson to André Limozin, 14 February 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Feb. 14. 1787

The inclosed letter is to announce to Congress the death of the Count de Vergennes and appointment of the Count de Montmorin to succeed him. As the winds seem to have been contrary to the sailing of the packet boat, I send it by post and beg the favor of you to deliver it to Colo. Franks if he is not gone; and if he is, to send it by the first vessel. I have received duly the papers which Colo. Franks sent me by post. I have the honor to be with sentiments of perfect esteem & respect Sir your most obedt. & most humble servt.,

Th: Jefferson

